            Case 3:18-cv-07084-SK Document 14 Filed 03/04/19 Page 1 of 4



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   lbandlow@foxrothschild.com
 2 Fox Rothschild LLP
   Constellation Place
 3 10250 Constellation Blvd., Suite 900
   Los Angeles, CA 90067
 4 Tel.: (310) 598-4150
   Fax: (310) 556-9828
 5
   Attorney for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                          UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN FRANCISCO DIVISION
11 STRIKE 3 HOLDINGS, LLC,                            Case Number: 18-cv-07084-SK
12                     Plaintiff,                     PLAINTIFF’S RESPONSE TO COURT’S
                                                      ORDER REQUIRING EXPLANATION
13 vs.

14 JOHN DOE subscriber assigned IP address
   73.15.236.44,
15
                     Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  1

                       Plaintiff’s Response to Court Order Requiring Explanation
               Case 3:18-cv-07084-SK Document 14 Filed 03/04/19 Page 2 of 4



 1          Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), hereby respectfully submits
 2 the following response to the Court’s February 21, 2018 Order [Dkt. 13]:

 3          (1)      Why was the wrong ISP identified in Plaintiff’s initial application for leave
 4                   to subpoena a third party?
 5          It was not. To learn the Defendant’s true identity, on December 20, 2018, Plaintiff filed
 6 an ex parte application for leave to serve a third party subpoena in advance of the Rule 26(f)

 7 conference (“Ex Parte Application” or “Application”). Dkt. 8. Plaintiff has reviewed that

 8 Application and respectfully states that Plaintiff can find no instance in that Application where

 9 it identified any ISP other than Comcast Cable Communications, LLC (“Comcast”), which is

10 the correct ISP in this case. See Dkt. 8, page 9 (“Strike 3 now seeks leave to serve limited,

11 immediate discovery on Defendant’s ISP, Comcast Cable Communications, LLC”), page 20

12 (“Strike 3 knows that Comcast Cable is the owner of Defendant’s IP address because

13 Maxmind’s geolocation service has identified Comcast Cable as the owner. Moreover, the

14 American Registry for Internet Numbers (‘ARIN’) identifies Comcast Cable as the owner of the

15 IP address”).1 In addition, Plaintiff filed a pdf of a Proposed Order along with its Ex Parte

16 Application (“Proposed Order”). Dkt. 8-2, page 1 (“Plaintiff has established that ‘good cause’

17 exists for it to serve a third party subpoena on Comcast Cable Communications, LLC”).2 Both

18 the Ex Parte Application and the Proposed Order correctly listed Comcast as Defendant’s ISP.

19 See id. The very next day, before Plaintiff could e-mail to the Court a Word version of its

20 Proposed Order, the Court granted Plaintiff’s Ex Parte Application. However, in its Order

21 granting Plaintiff’s Application, the Court’s Order inadvertently listed AT&T as the ISP, rather

22 than Comcast.3

23          Plaintiff has no personal knowledge of the circumstances that caused this to occur, since
24 Plaintiff’s Application, Complaint and Proposed Order all correctly identified Comcast as the

25 ISP. Plaintiff can, however, venture a guess as to how this must have occurred. Plaintiff is

26 aware that this Court has had before it other similar Strike 3 matters. In fact, prior to entering

27      1
          For the Court’s convenience, a copy of the Application is attached hereto as Exhibit A.
        2
28        For the Court’s convenience, a copy of the Proposed Order is attached hereto as Exhibit B.
        3
          For the Court’s convenience, a copy of the Order is attached hereto as Exhibit C.
                                                            2

                             Plaintiff’s Response to Court Order Requiring Explanation
              Case 3:18-cv-07084-SK Document 14 Filed 03/04/19 Page 3 of 4



 1 the Order in this present case, this Court had before it Strike 3 actions 3:18-cv-01210-SK, 3:18-

 2 cv-00695-SK, 3:18-cv-01164-SK, 3:18-cv-00698-SK and 3:18-cv-03898-SK. In all of those

 3 actions, this Court entered an order allowing Strike 3 to subpoena the ISP and the ISP in all of

 4 those cases was AT&T. Thus, perhaps this Court’s personnel in preparing the Order at issue

 5 here simply used a prior form that included AT&T as the ISP rather than Comcast and the

 6 person preparing the Order, by using this prior form, simply inadvertently did not make the

 7 change from AT&T to Comcast. Again, as set forth above, the Court’s personnel could not

 8 have been using a Word version form provided by Plaintiff in this case to issue the Order

 9 because the Order was issued before Plaintiff could email a Word version of the Order to the

10 Court.

11          (2)     Did Plaintiff actually serve the third party ISP listed in the initial Order
12                  with a subpoena?
13          Plaintiff did not serve AT&T, the ISP listed in the initial Order with the subpoena.
14 Instead, on January 11, 2019, assuming that the Order listed Comcast as was set forth in the pdf

15 version of the Order that was filed with the Court, Plaintiff served the Court’s Order on

16 Comcast – the correct ISP. On January 16, 2019, a Comcast representative informed Plaintiff’s

17 counsel of the fact that the Order listed AT&T instead of Comcast and Comcast requested a

18 corrected Order be served to allow Comcast to comply with Plaintiff’s subpoena. Thus, to date,

19 Comcast has not complied with Plaintiff’s subpoena and Plaintiff has therefore not received any

20 information.

21          (3)     Did Plaintiff receive any information from the ISP listed in the initial
22                  Order?
23          Plaintiff has not received any information from any ISP in this case. As set forth above,
24 the ISP listed in the Order was not served with the subpoena.

25          In light of the foregoing and to address this issue, Plaintiff filed a notice with this Court
26 requesting that it issue a corrected order. Plaintiff is certainly amenable to any process that the

27 Court would deem useful to correct this issue. No ISP not connected to this matter has been

28 served with anything in this matter. The correct ISP was served but that ISP simply pointed out
                                                      3

                           Plaintiff’s Response to Court Order Requiring Explanation
              Case 3:18-cv-07084-SK Document 14 Filed 03/04/19 Page 4 of 4



 1 what clearly appears to have been an inadvertent error on the part of Court personnel to simply

 2 change AT&T to Comcast from a previously used form. Accordingly, Plaintiff respectfully

 3 requests the court enter a corrected order listing Comcast as the ISP so that it can be provided to

 4 Comcast and that this action may proceed. Strike 3 thanks the Court for its attention to this

 5 matter and welcomes any further questions the Court might have on this matter.

 6

 7 Dated: March 4, 2018                           Respectfully submitted,
 8

 9                                                By:
                                                  Lincoln D. Bandlow, Esq.
10                                                FOX ROTHSCHILD LLP
11
                                                  Attorney for Plaintiff
12
                                                  Strike 3 Holdings, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4

                          Plaintiff’s Response to Court Order Requiring Explanation
